                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

RAYMOND LAUTH,

      Plaintiff,                                   Case No. 18-cv-13912
                                                   Hon. Matthew F. Leitman
v.

COMMISSIONER OF
SOCIAL SECURITY,

     Defendant.
____________________________________________________________________/

                                  JUDGMENT

      For the reasons stated in the Order issued on this date, it is ORDERED and

ADJUDGED that Defendant’s Motion for Summary Judgment is GRANTED,

Plaintiff’s Motion for Summary Judgment is DENIED, and the Commissioner’s

decision is AFFIRMED. This case is hereby DISMISSED in its entirety with prejudice.

                                      s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
                                      UNITED STATES DISTRICT JUDGE
Dated: December 9, 2019


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on December 9, 2019, by electronic means and/or
ordinary mail.

                                      s/Holly A. Monda
                                      Case Manager
                                      (810) 341-9764



                                        1
